DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

Response to Arguments

Applicant’s arguments, regarding the specification objection have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's arguments regarding the drawing objection have been fully considered but they are not persuasive. Due to the excessive numerosity of drawings, it is nearly impossible for the average reader to connect the current application to the correct drawings.  By labeling previously patented drawings as “Prior Art”, the public is benefitted by clearly demarking that which the current application seeks to patent.  Applicant further supports this rejection, by stating the “However, all of the figures in the 
Applicant's arguments regarding the 102 rejections as anticipated by Viola/Racenet have been fully considered but they are not persuasive. Applicant makes the primary argument that the cited anvil pockets, taken from the incorporated by reference Racenet, are “a part of a pusher located in the opposing staple cartridge”.  This argument ignores the reality of the rejection, in that the location of the anvil and the staple cartridge are in fact dictated by the Racenet device.  The specific design of the cited portions of Viola are merely that – pocket design.  The location of the pocket is irrelevant, as the location is dictated by Racenet, not Viola.  In the interest of compact prosecution, the Examiner has added significantly more detail to the citations of the Viola/Racenet 102 rejection below.  Therefore, this rejection will not be withdrawn.
Applicant's arguments regarding the 103 rejections as obvious over Racenet in view of Tanabe have been fully considered but they are not persuasive. Applicant makes the primary argument that the cited “clinch mechanism” of Tanabe is not designed for use in a surgical stapler, and therefore cannot be utilized in the current rejection – as stated by the Applicant in the remarks submitted 5/18/2021, “the features of Tanabe '183 relied upon in the Office Action could pose significant problems and/or risks if used in a surgical setting”.  The Examiner notes that this is pure conjecture on the part of the Applicant, and therefore carries no legal weight in disputing the rejection.  What does carry legal weight is the fact that the Tanabe reference meets the claim limitations as claimed, and teaches the appropriate design to 

    PNG
    media_image1.png
    230
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    162
    473
    media_image2.png
    Greyscale


Examiner Illustration B – Current application (mirror image) compared to Prior Art)
Furthermore, the Examiner notes that the Applicant argues certain features which are not explicitly claimed by the Applicant.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (that no gaps or moving parts exist in the forming pockets of the anvil, which could trap tissue and thereby cause trauma) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, this rejection will not be withdrawn.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-40 are rejected under pre-AIA  35 U.S.C. 102(A)(1) as being anticipated by Viola, (US 7,722,610), which incorporates by reference Racenet (US 2004/0267310).

Regarding claim 23, Viola discloses:  An end effector for use with a surgical instrument system, the end effector comprising: 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102);
an anvil (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further  shown as pusher 314 as shown in Viola Fig. 15 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design), comprising: 
(Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein each said pocket comprises: 

    PNG
    media_image3.png
    371
    853
    media_image3.png
    Greyscale

Examiner Illustration A

a longitudinal axis (see examiner illustration 1, as this portion of the rejection is based upon the specific anvil design as disclosed by Viola); 

    PNG
    media_image4.png
    272
    556
    media_image4.png
    Greyscale

Examiner illustration 1 
a first staple-forming cup (Viola, Fig. 15, first staple pocket 322a – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said first staple-forming cup comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming cup  (Viola, Fig. 15, second staple pocket 322b – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said second staple-forming cup comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge (Racenet, Figs. 15 and 16A-16C, staple cartridge 102 – see Examiner Illustration A for location of staple cartridge 102 on the Racenet reference) positioned opposite said anvil (see Examiner Illustration A) wherein said anvil and said staple cartridge are configured to compress tissue therebetween ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”), wherein said staple cartridge comprises: 
staple cavities (Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; and 
Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) retained by said staple cavities, wherein each said surgical staple comprises: 
a base (Viola Fig. 12, backspan 318); 
a first staple leg  (Viola Fig. 12, leg 318b) deformable by said first staple-forming cup; and 
 a second staple leg  (Viola Fig. 12, leg 318c) deformable by said second staple-forming cup, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to being deformed by said anvil, wherein said first and second staple legs are configured to extend away from one another in opposite directions during the deformation, and wherein the ends of said first and second staple legs transect said common plane of said surgical staple during the staple deformation (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 24, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 25 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 26, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 27, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 28, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said first inner surface and said second inner surface (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).

    PNG
    media_image5.png
    300
    789
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    572
    775
    media_image6.png
    Greyscale

Examiner illustration 2, comparing Viola and Current application

Regarding claim 29, Viola discloses: A surgical instrument system, comprising: 
a surgical instrument (Racenet, Fig. 15, endoscopic sequential stapler 100); 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102); 
an anvil, comprising (Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further shown as pusher 314 as shown in Viola Fig. 15 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design)): 
staple-forming features (Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference)), wherein each said staple-forming feature comprises: 
a longitudinal axis (see examiner illustration 1); 
a first staple-forming pocket (Viola, Fig. 15, first staple pocket 322a  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein said first staple-forming pocket comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming pocket (Viola, Fig. 15, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein said second staple- forming pocket comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge  (Racenet, Figs. 15 and 16A-16C, staple cartridge 102 – see Examiner Illustration A for location of staple cartridge 102 on the Racenet reference) positioned opposite said anvil (see Examiner Illustration A), wherein said staple cartridge comprises: 
staple cavities (Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; 
Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) removably positioned within said staple cavities (Racenet Figure 16B shows the staple having been removed from the staple cavity and inserted into the tissue, [0097], “Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on anvil 110.”), wherein each said staple comprises: 
a base (Viola Fig. 12, backspan 318); 
a first staple leg (Viola Fig. 12, leg 318b) deformable by said first staple-forming pocket; and 
a second staple leg (Viola Fig. 12, leg 318c) deformable by said second staple-forming pocket, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to a staple firing motion, wherein said first and second staple legs are bent in opposite directions to transect said common plane during the staple firing, and wherein the ends of said first and second staple legs intersect one another to extend out of said common plane of said staple during the deformation of said staples (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 30, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 31 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 32, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 33, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 34, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said first inner surface and said second inner surface (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).

Regarding claim 35, Viola discloses: A surgical instrument system (Racenet, Fig. 15, endoscopic sequential stapler 100), 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102); 
(Racenet, Fig. 15, anvil 110, further comprised of the anvil 14 of Fig. 1 Viola, Further  shown as pusher 314 as shown in Viola Fig. 15 – see Examiner Illustration A, which details the location of the cited elements on the Racenet Reference.  It is the intent of the Examiner to clearly convey that the structure of Racenet is to be utilized for the basis of the citation, with the specific shapes and design of Viola being reference as prior art regarding the anvil design)): 
a plurality of pockets (Viola, Fig. 15, first staple pocket 322a, second staple pocket 322b  – see Examiner Illustration A for location of pockets on the Racenet reference), wherein each said staple-forming pocket comprises: 
a longitudinal axis (see examiner illustration 1); 
a first staple-forming pocket (Viola, Fig. 15, first staple pocket 322a – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said first staple-forming pocket comprises a first inner surface on a first side of said longitudinal axis; and 
a second staple-forming pocket (Viola, Fig. 15, second staple pocket 322b – see Examiner Illustration A for location of forming cups on the Racenet reference), wherein said second staple-forming pocket comprises a second inner surface on a second side of said longitudinal axis; and 
a staple cartridge (Racenet, Figs. 15 and 16, staple cartridge 102), comprising: 
a plurality of staple cavities ((Racenet, Fig. 16 shows staples 50 residing in cavity – see Examiner Illustration A for location of staple cavities on the Racenet reference) defined in said staple cartridge; 
Racenet, Fig. 16 shows staples 50, specifically staple 318 of Viola – see Examiner Illustration A for location of staples in the Racenet reference) removably positioned within said staple cavities, wherein each said staple comprises: 
a base (Viola Fig. 12, backspan 318); 
a first staple leg (Viola Fig. 12, leg 318b) deformable by said first staple-forming pocket; and 
a second staple leg (Viola Fig. 12, leg 318c) deformable by said second staple-forming pocket, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to a staple firing stroke, wherein said staples are driven out of said staple cavities and towards said anvil during the staple firing stroke ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”), wherein said first staple leg is bent in a first direction, wherein said second staple leg is bent in a second direction different from the first direction, and wherein the ends of said first and second staple legs intersect one another to extend out of said common plane of said staple during the staple deformation (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 36, Viola discloses: said first inner surface (Viola, Fig. 15, first staple pocket 322a) is configured to guide said first staple leg during the staple deformation.

Regarding claim 37 Viola discloses: said first inner surface is oriented at a first angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 38, Viola discloses: said second inner surface (Viola, Fig. 15, second staple pocket 322b) is configured to guide said second staple leg during the staple deformation.

Regarding claim 39, Viola discloses: said second inner surface is oriented at a second angle relative to said longitudinal axis (Viola, Col. 5, lines 29-43 describe these limitations).

Regarding claim 40, Viola discloses: said anvil (Racenet, Fig. 15, anvil 110, further comprised of the pusher 314 as shown in Viola Fig. 15) further comprises a tissue-contacting surface, and wherein said tissue-contacting surface is perpendicular to said first inner surface and said second inner surface (see Examiner Illustration 2 showing a perpendicular relationship between the wall of the inner surface and the tissue contacting surface.  The examiner notes that this is the same relationship as shown in the applicant’s drawings between surfaces 3516, 3517 and 3501).


Alternative Rejection
Examiner’s note regarding alternative rejection- The following rejection is an alternative rejection designed to provide the applicant with a broader information base with which to make amendments so as to overcome the prior art of record.  The inclusion of this rejection should not in any way be viewed as diminishing the strength or accuracy of the above 102 rejection.   Rather, it is meant to highlight the ease with which the examiner is able to apply prior art to make a rejection. In the interest of both compact prosecution and the interest of assisting the applicant in obtaining the most legally trustworthy and sound Patent, the examiner would like to include the following rejection.  In other words, the examiner is forestalling another round of rejection by forcing the applicant to amend around what would like by the next round of rejection.  
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-40 are rejected under pre-AIA  35 U.S.C.103 as being obvious over Racenet (US 2004/0267310) in view of Tanabe, (US 6,056,183).

Regarding claim 23, 29 and 35 (it should be noted that while there are minor differences in the specific language, the major limitations of the independent claims are the same), Racenet discloses:  An end effector for use with a surgical instrument system, the end effector comprising: 
a first jaw (Racenet, Fig. 15, anvil 110); 
a second jaw (Racenet, Fig. 15, staple cartridge 102);
an anvil (Racenet, Fig. 15, anvil 110), comprising: 
a staple cartridge (Racenet, Figs. 15 and 16, staple cartridge 102) positioned opposite said anvil (see Examiner Illustration A), wherein said anvil and said staple cartridge are configured to compress tissue therebetween ([0097], “tissue 120 is positioned between anvil 110 and cartridge 102 (FIG. 16A). Anvil 110 is now pivoted in the direction indicated by arrow "A" towards cartridge 102 (FIG. 16B) in a known manner to compress tissue 120 between anvil 110 and staple cartridge 102. Thereafter, staples 50 are ejected from staple cartridge 102 into pockets 122 formed on”) comprising: 
staple cavities (Racenet, Fig. 16 shows staples 50 residing in cavity) defined in said staple cartridge; and 

Racenet does not specifically disclose the pocket and staple configuration of the current application.

Tanabe teaches:

(Fig. 2, receivers 7), wherein each said pocket comprises: 
a longitudinal axis (Claim 4 discusses the axis as being represented by the back portion of the staple, “an axis of a back portion of the staple.”); 
a first staple-forming cup (Fig. 2, receiver 7, left), wherein said first staple-forming cup comprises a first inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) on a first side of said longitudinal axis; and 

a second staple-forming cup  (Fig. 2, receiver 7, right), wherein said second staple-forming cup comprises a second inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) on a second side of said longitudinal axis; and 
surgical staples (Fig. 5, staple 2) retained by said staple cavities, wherein each said surgical staple comprises: 
a base (Fig. 5, 2b); 
a first staple leg (Fig. 5, legs 2a, left) deformable by said first staple-forming cup; and 
 a second staple leg  (Fig. 5, legs 2a, right) deformable by said second staple-forming cup, wherein said base, said first staple leg, and said second staple leg define a common plane and prior to being deformed by said anvil, wherein said first and second staple legs are configured to extend away from one another in opposite directions during the deformation, and wherein the ends of said first and second staple legs (see Examiner Illustration B for a staple meeting these limitations.  As can be seen, the staple matches the exact shape of the staple in the current application).

    PNG
    media_image1.png
    230
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    162
    473
    media_image2.png
    Greyscale


Examiner Illustration B – Current application (mirror image) compared to Prior Art)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the staple pockets of Racenet with the pocket design of Tanabe, thereby combining prior art element to achieve a predictable result.  The benefit of the upgraded pocket, and therefore staple folding design is best describe in Col. 1, line 12 of Tanabe, “If, in bending the staple legs with the movable clincher, the legs are overlapped with each other, the material thus stapled is increased in thickness as much. In order to overcome this difficulty, a clinch mechanism has provided as follows: The staple legs are received by a receiver which have penetrated a work to be stapled (hereinafter referred to merely as "a work", when applicable). The receiver has guide slopes which bend the staple legs. In this operation, the two legs of the staple are bent in opposite directions, and therefore the two legs could not be overlapped with each other when bent with the movable clincher”.

Regarding claims 24, 30, 36, the modified Racenet discloses: said first inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is configured to guide said first staple leg during the staple deformation.

Regarding claims 25, 31, 37, the modified Racenet: said first inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is oriented at a first angle relative to said longitudinal axis.

Regarding claims 26, 32, 38, the modified Racenet: said second inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is configured to guide said second staple leg during the staple deformation.

Regarding claims 27, 33, 39, the modified Racenet: said second inner surface (Figs. 2, 3, 4a, 4b, guide surface 8) is oriented at a second angle relative to said longitudinal axis.

Regarding claims 28, 34, 40, the modified Racenet: said anvil (Racenet, Fig. 15, anvil 110) further comprises a tissue-contacting surface (Tanabe – Fig. 3, surface 3), and wherein said tissue-contacting surface is perpendicular to said first inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10) and said second inner surface (Figs. 2 and 3, guide surface 8, and/or wall surface 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-272-1926.  The fax phone number for the -organization where this application or proceeding is assigned is 571-273-8300.
-Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731